
	
		II
		110th CONGRESS
		1st Session
		S. 1454
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2007
			Ms. Mikulski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to increase burial
		  benefits for veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Burial Benefits Improvement
			 Act of 2007.
		2.Increase in
			 burial and funeral benefits for veterans
			(a)Increase in
			 burial and funeral expenses and provision for annual cost-of-living
			 adjustment
				(1)Expenses
			 generallySection 2302(a) of title 38, United States Code, is
			 amended by striking $300 and inserting $1,270 (as
			 increased from time to time under section 2309 of this title).
				(2)Expenses for
			 deaths in department facilitiesSection 2303(a)(1)(A) of such
			 title is amended by striking $300 and inserting $1,270
			 (as increased from time to time under section 2309 of this
			 title).
				(3)Expenses for
			 deaths from service-connected disabilitiesSection 2307 of such
			 title is amended by striking $2,000, and inserting $4,100
			 (as increased from time to time under section 2309 of this
			 title),.
				(b)Plot
			 allowanceSection 2303(b) of such title is amended—
				(1)by striking
			 $300 the first place it appears and inserting $745 (as
			 increased from time to time under section 2309 of this title);
			 and
				(2)by striking
			 $300 the second place it appears and inserting $745 (as
			 so increased).
				(c)Annual
			 adjustment
				(1)In
			 generalChapter 23 of such title is amended by adding at the end
			 the following new section:
					
						2309.Annual
				adjustment of amounts of burial benefitsWith respect to any fiscal year, the
				Secretary shall provide a percentage increase (rounded to the nearest dollar)
				in the burial and funeral expenses under sections 2302(a), 2303(a), and 2307 of
				this title, and in the plot allowance under section 2303(b) of this title,
				equal to the percentage by which—
							(1)the Consumer
				Price Index (all items, United States city average) for the 12-month period
				ending on the June 30 preceding the beginning of the fiscal year for which the
				increase is made, exceeds
							(2)the Consumer
				Price Index for the 12-month period preceding the 12-month period described in
				paragraph
				(1).
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							2309. Annual adjustment of amounts of
				burial
				benefits.
						
						.
				(d)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to deaths occurring on or after the date of the
			 enactment of this Act.
				(2)Prohibition on
			 cost-of-living adjustment for fiscal year 2008No adjustments
			 shall be made under section 2309 of title 38, United States Code, as added by
			 subsection (c), for fiscal year 2008.
				
